Exhibit 10.8

 



THIS LOAN AGREEMENT (executed as a deed) is made on June 30, 2015

  

BETWEEN

 

(1)Shenzhen Bayi Consulting Co., Ltd at Room 2003, 20/F., Tower B KingKey 100
Building, 5016 Shennan East Rd, Luohu District, Shenzhen, China (hereinafter
referred to as “the Lender”)

 

(2)Moxian Technologies (Shenzhen) Co., Limited at Room 2313-2315, Block B,
Zhongshen Garden, Caitian South Road, Futian District, Shenzhen, Guangdong
Province, China 518101 (hereinafter referred to as “the Borrower”).

 

(3)Moxian China, Inc. at Room 2313-2315, Block B, Zhongshen Garden, Caitian
South Road, Futian District, Shenzhen, Guangdong Province, China 518101, which
owns 100% equity interests of the Borrower (hereinafter referred to as “MOXC”).

 

(hereinafter together referred to as “the Parties”)

 

1.RECITALS

 

1.1As of the date hereof, the Lender has lent the Borrower an aggregate of
RMB19,613,218 (approximately U.S. $3,215,282) (the “Loan”) in contemplation of
and upon prior agreement to the terms and conditions contained in this Agreement
and at the express request of the Borrower.

 

1.3MOXC has agreed to repay the Loan and interest accrued on the Loan in
accordance with the terms of this Agreement.

 

1.4In consideration of the Lender continuing to make the Loan available to the
Borrower, the mutual covenants hereinafter set forth, and for other good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the Parties hereto hereby agree to the terms and conditions set
out in this Agreement.    1.5This Amended and Restated Loan Agreement shall
supersede any loan agreements entered among the Parties.



 

2. DEFINITION

 

The following terms shall have the meanings set opposite them, except the
context otherwise required:

 

Default Interest: Fix interest rate of 0% from the date of occurrence to an
event of default

 

Event of default: Any of the event referred in paragraph 5

 

Interest Sum: Fix interest rate on the loan in the rate of 0% per month from the
date of this agreement until repayment

 

Loan: The aggregate sum of RMB 6,100,000 (approximately USD$998,559.46) lent to
the borrower by the lender on June 30, 2015

 

Maturity date: One year from the date of this Agreement.

 



 

 

3. THE LOAN

 

3.1The Lender lent the Loan to the Borrower and the Borrower acknowledges
receipt of the same.

 



Repayment of the Loan

 

3.2 The Borrower shall repay the Loan to the Lender in full together with the
Interest Sum accrued on or before the Maturity Date.     3.3 The Borrower is
entitled to make repayment of the Loan before the Maturity Date.     3.4 The
Parties may by mutual consent in writing extend the Maturity Date.     3.5 All
payments by the Borrower under this Agreement shall so far as the law permits
nits be made in full without any deduction or withholding (whether in respect of
a set off, counterclaim, duties, tax, charges, levies or otherwise howsoever).  
  4. EVENTS OF DEFAULT     4.1 The Loan shall be immediately due and repayable
to the Lender by the Borrower together with the Interest Sum accrued and any
other liabilities, and Default Interest shall be payable on the same by the
Borrower from the date of occurrence of any of the events of default as
described below:

 

a.if the Borrower shall fail to pay on the due date any amount due hereunder;

 

b.if the Borrower shall fail to observe or comply with any of the covenants,
conditions, obligations, agreements and stipulations herein contained;

 

c.if the Borrower shall become bankrupt or enter or seek to enter in any other
form of composition or arrangement with its creditors whether in whole or in
part; or

 

d.a petition is presented for bankruptcy of the Borrower.

 

2

 

 

5 REPRESENTATIONS, WARRANTIES AND UNDERTAKING     5.1 Each of MOXC and the
Borrower represents, warrants and undertakes to the Lender that:

 

(a)it is a corporation duly incorporated and is not involved in any court and
bankruptcy proceeding as of the date of this agreement; and

  

(b)this agreement constitute legal, valid and binding which shall be enforceable
to the maximum extent permitted by law.

 

6 NO JOINT VENTURE OR PARTNERSHIP

 

6.1Nothing in this Agreement shall create a partnership or joint venture between
the Parties hereto and save as expressly provided in this Agreement neither
party shall enter into or have authority to enter into any engagement or make
any representation or warranty on behalf of or pledge the credit of or otherwise
bind or oblige the other party hereto.

 

7 MISCELLANEOUS

 

7.1No waiver, alteration, variation or addition to this Agreement shall be
effective unless made in writing on or after the date of signature of this
Agreement by the Parties and accepted by an authorised signatory of the Parties.

 

7.2All notices, documents, consents, approvals or other communications (a
‘Notice’) to be given hereunder shall be in writing and shall be transmitted by
registered or recorded delivery mail or courier or personal delivery to the
party being served at the relevant address for that party shown at the head of
this Agreement. Any Notice sent by mail or courier shall be deemed to have been
duly served three working days after the date of posting or dispatch.    
 7.3The headings in this Agreement shall not affect its interpretation.

 

7.4Throughout this Agreement, whenever required by the context, the use of the
singular number shall be construed to include the plural, and the use of the
plural the singular, and the use of any gender shall include all genders.

 

7.5Reference in this Agreement to a clause or Schedule is to a clause or
Schedule of this Agreement.

 

7.6If any term or provision in this Agreement shall be held to be illegal or
unenforceable, in whole or in part, under any enactment or rule of law, such
term or provision or part shall to that extent be deemed not to form part of
this Agreement but the validity and enforceability of the remainder of this
Agreement shall not be affected.

 

7.7The waiver or forbearance or failure of a party in insisting in any one or
more instances upon the performance of any provisions of this Agreement shall
not be construed as a waiver or relinquishment of that party’s rights to future
performance of such provision and the other party’s obligations in respect of
such future performance shall continue in full force and effect.

 

7.8This Agreement shall be governed by and construed in accordance with the laws
of the State of Nevada without regard to principles of conflicts of laws. Any
action brought by either party hereto against the other concerning the
transactions

 

3

 

 

7.9This Agreement constitutes the entire agreement among the parties hereto with
respect to the subject matter hereof and may be amended only by a writing
executed by both parties hereto. None of the parties hereof has relied on any
representations not contained or referred to in this Agreement and the documents
delivered herewith.

 

7.10Time shall be an essence of this Agreement

 

8. Applicable Law     8.1 This Agreement shall be governed by and construed in
accordance with the laws of Hong Kong Special Administrative Region.     8.2 Any
dispute arising from this agreement shall be determined according to the
exclusive jurisdiction of Hong Kong Courts.

 



4

 

 

IN WITNESS WHEREOF the parties hereto have signed, sealed, delivered and
executed this Agreement as a Deed of the date first written above.

 



Shenzhen Bayi Consulting Co., Ltd       /s/ Zhang Ying    Name: Zhang Ying   
Title: Director         MOXIAN TECHNOLOGIES (SHENZHEN) CO., LIMITED     /s/ Sun
Dan Dan   Name: Sun Dan Dan   Title: Director     MOXIAN CHINA, INC.       /s/
Tan Meng Dong James   Name: Tan Meng Dong James   Title:Chief Executive Officer



 



5

 

 

Schedule 5.2(f)

Affiliation

 

As of the date of this Agreement, the Lender owned ___% of the total outstanding
shares of Common Stock of MOXC.

 



6

 

 

EXHIBIT A

 

CONVERTIBLE PROMISSORY NOTE

 

 

7

 



